IN THE COURT OF APPEALS OF IOWA

                                    No. 15-2224
                             Filed November 23, 2016


IN RE THE MARRIAGE OF MELANIE LEE DOYLE
AND DANIEL BRIEN DOYLE

Upon the Petition of
MELANIE LEE DOYLE,
      Petitioner-Appellee,

And Concerning
DANIEL BRIEN DOYLE,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Sean W. McPartland,

Judge.



      Daniel Doyle appeals the physical-care and child-support provisions of the

decree dissolving his marriage to Melanie Doyle. AFFIRMED.




      Kodi A. Brotherson of Becker & Brotherson Law Offices, Sac City, for

appellant.

      Gary J. Shea of Gary J. Shea Law Offices, Cedar Rapids, for appellee.




      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                          2


MULLINS, Judge.

       Daniel Doyle appeals the physical-care and child-support provisions of the

district court’s decree dissolving his marriage to Melanie Doyle.         Daniel and

Melanie were married in September 2002. They have two minor children.

       On appeal, Daniel argues the district court should have awarded the

parties shared physical care of their children. He also asserts, should we modify

the award of physical care, the parties’ child-support obligations should be

recalculated consistent with a shared-care arrangement.

       After a three-day trial, the court entered a decree dissolving the parties’

marriage. The court awarded the parties joint legal custody of their children and

granted Melanie physical care with extraordinary visitation to Daniel. 1 The court

also ordered Daniel to pay Melanie $542.88 per month in child support.

       The district court considered Daniel’s request to award the parties joint

physical care of their children and determined, under the unique circumstances

of this case, that a joint physical-care arrangement was not in the children’s best

interests. Specifically, the court found “[t]he regular and substantial degree of

conflict between the parties” and “[t]he extent of mutual distrust . . . disfavor[ed] a

shared-care arrangement.”

       It is obvious on our review of the record that both parties are capable of

parenting their children and love them very much. However, the district court

found Melanie had been the children’s primary caregiver throughout their lives

and the children were happy and thriving in her care. We find no reason to


1
  “Extraordinary visitation” is defined as visitation that “exceeds 127 days per year.”
Iowa Ct. R. 9.9.
                                           3


disagree with the district court’s determination that physical care of the children

with Melanie is in their best interests.

       Upon our de novo review of the record, see Iowa R. App. P. 6.907, along

with a careful study of the briefs and the district court’s ruling, 2 we conclude the

findings of fact and credibility determinations in the district court’s lengthy and

thorough ruling correctly address the physical-care and child-support issues

Daniel raises. Giving deference to those credibility findings, see Iowa R. App. P.

6.904(3)(g), and having determined the district court correctly applied the

governing legal and equitable principles, we approve of the reasons and

conclusions of the opinion and conclude a full opinion of this court would not

augment or clarify existing case law. Accordingly, we affirm by memorandum

opinion pursuant to Iowa Court Rule 21.26(1)(d) and (e). We decline to award

either party appellate attorney fees.

       AFFIRMED.




2
  Included in our review is our decision in a related appeal in which our court reversed
the district court’s order extending a final no-contact order between the parties. See
Doyle v. Doyle, No. 13-0753, 2013 WL 6405474, at *1–3 (Iowa Ct. App. Dec. 5, 2013).